Citation Nr: 1403244	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  11-12 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for diabetes mellitus to include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Wasik, Counsel

INTRODUCTION

The Veteran had active duty service from September 1964 to May 1968.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) located in Albuquerque, New Mexico.  


FINDINGS OF FACT

1.  The evidence demonstrates that the Veteran did not have service in the Republic of Vietnam as defined for VA purposes during the Vietnam Era. 

2.  Diabetes mellitus was not manifested during his active military service, is not shown to be causally or etiologically related to any instance of his service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from service. 


CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by active duty, nor may it be presumed to have been incurred as a result of herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 5107 (West 2002 & West 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

The RO's October 2007 letter advised the Veteran of the required elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The letter informed the Veteran of the requirements for a grant of service connection for diabetes mellitus and also the specific requirements for claims involving allegations of Agent Orange exposure.  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records, as well as identified private and VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Although the Veteran was not afforded a VA examination and VA has not otherwise obtained a medical opinion in connection with the claim, as set out below, there is no probative and credible evidence of the Veteran's being exposed to Agent Orange during his active duty nor is there any credible probative evidence that the Veteran had diabetes mellitus during active duty or within one year of discharge to a compensable degree.  See, e.g., Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  Based on these facts, no examination or medical opinion is required.  38 U.S.C.A. § 5103(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Attempts have been made to verify the Veteran's alleged exposure to Agent Orange during active duty.  No additional information has been received which leads the Board to believe that additional attempts to verify this service would be fruitful.  The Veteran has reported that his ship, at one time, actually went up a river in Vietnam but the Veteran was unable to remember the date of this action.  The Veteran's statement does not provide sufficient evidence upon which to make another request for deck logs.  Such allegations must include at least a month and year when the purported incident took place to allow for a search of records.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303; see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).  Moreover, in the case of diabetes mellitus, if diabetes mellitus becomes manifest to a degree of 10 percent or more during the one-year period following a Veteran's separation from active service, the disorder may be presumed to have been incurred in service, notwithstanding that there is no in-service record of the disorder.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of section 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).  Section 3.307(d)(6) provides that the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 3.307(d)(6) also provides that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(d)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, diabetes mellitus shall be service connected if it becomes manifest to a degree of 10 percent or more any time after military service, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e).  For these purposes, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era. 38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is generally considered an herbicide agent and will be so considered in this decision.

VA has determined that there is no positive association between exposure to herbicides and any other condition that has not specifically determined that a presumption of service connection is warranted.  See Notice, 67 Fed. Reg. 42600 -42608 (2002).  Notwithstanding the foregoing, regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).

In October 2007, the Veteran submitted a claim of entitlement to service connection for diabetes mellitus.  The Veteran claims that his diabetes mellitus is the result of exposure to Agent Orange while he was serving on board the USS NEWPORT NEWS in the waters of Vietnam.  Significantly, the Veteran wrote in his May 2011 substantive appeal that he never set foot in Vietnam.  He argued, however, that his ship served on Vietnam's inland waterways.  He reported that, on one occasion, his ship entered Da Nang harbor to drop off some prisoners.  He has also indicated that his ship participated in fire support missions which were conducted very close to shore.  

The Board finds that the evidence of record does not confirm that the Veteran set foot in the Republic of Vietnam during his service nor did his ship navigate any of the inland waterways.  The Veteran reported that he never set foot in Vietnam.  He has argued that the USS NEWPORT NEWS navigated the inland waterways of Vietnam.  However, the USS NEWPORT NEWS ship's logs which are associated with the claims file do not document such movement.  While the Veteran's statements are competent evidence to assert that the USS NEWPORT NEWS transited the inland waterways of the Republic of Vietnam during his service onboard, the Board finds that his reports are inconsistent with the objective and more probative evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

The Veteran has also claimed that his ship was in Da Nang Harbor to drop off prisoners.  The USS NEWPORT NEWS ship's log reflects the fact that in October 1967, the ship entered Da Nang Harbor to off load prisoners on a Mike Boat.  The ship's log does not indicate that the USS NEWPORT NEWS docked in the harbor.  The Veteran also testified at a hearing before the Board in October 2011 that the USS NEWPORT NEWS did not dock in the harbor.  

Proof of a naval vessel mooring in the Republic of Vietnam while a veteran was serving on board weighs favorably in establishing service within the land borders of the Republic of Vietnam.  In this regard, VA continually updates a non-exhaustive list of U.S. Navy ships that, at some point, operated in the inland waterways of Vietnam or were moored at some location in the Republic of Vietnam.  The USS NEWPORT NEWS is not listed as a ship with presumed "brown water" service as shown by January 2010 and June 2010 VA Bulletins.  In November 2012, an expanded and comprehensive report entitled "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" was issued by VA, again failing to include the USS NEWPORT NEWS. 

None of the Veteran's awards of decorations, which include a Vietnam Service Medal, National Defense Service Medal, Vietnam Campaign Medal and Combat Action Ribbon establish service in the Republic of Vietnam.  The Federal Circuit held that "service in Vietnam" will not be presumed based upon the Veteran's receipt of a Vietnam Service Medal.  Id.; see also VAOPGCPREC 07-93, 59 Fed. Reg. 4752 (1994) (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was participating in high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97, 62 Fed. Reg. 63604 (1997) (holding that mere service on a deep-water naval vessel in waters offshore of Vietnam is not qualifying service in Vietnam).

The law is clear that the individual must have served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam in order to be presumed exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  In this case, the totality of the evidence weighs against such service.  Accordingly, there is no basis to grant service connection based on presumption of exposure to herbicides. 

Further, a review of the evidence reveals that diabetes mellitus, type II, was not diagnosed during the Veteran's service or during the first post-service year following those periods of service, nor does the Veteran so maintain.  Accordingly, service connection for diabetes on a presumptive basis as a chronic disease is not warranted.  38 C.F.R. §§ 3.307(c), 3.309(a), see also Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

The Veteran's service treatment records are devoid of any instance of complaints of or treatment for diabetes mellitus, type II, or related symptomatology.  Further, neither the Veteran nor his representative has asserted that the Veteran experienced symptoms of diabetes mellitus, type II, during his active duty.  Moreover, there is no evidence that the Veteran's diabetes mellitus, type II, is causally related to his service or to a service-connected disorder.  38 U.S.C.A. § 1110; 38 C.F.R. §§  3.303, 3.310 (2013).  Accordingly, service connection for diabetes mellitus, type II, is not warranted.

In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence discussed above is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
ORDER

Service connection for diabetes mellitus, type II, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


